DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 37-40, 43-46 and 48-50 have been amended. Claims 54-56 have been newly added. The status of claims 37-56 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 37-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37, 40, 43-45, 48, 51 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny (US 20180199185 A1, PRO 62444414  Priority Date: Jan 10, 2017)  in view of Mucke et al (US 20130331077 A1).

Regarding claim 37 (Currently Amended), Tenny’185 discloses a high-speed data transmission degradation method implemented by a network-side device (see, Fig. 1-2,  reduction in the data rate between UE and access node in wireless communications system 100, par 0040, 0044-0045), comprising: 
receiving a degradation request from a terminal that is in a high-speed data transmission mode (see, Fig. 2-3, node receives the updated UE capability information from UE, which experiencing overheating due to high data rates, to request for reduction of the number of carriers in receiving and the MIMO level, par 0055), wherein the degradation request comprises a carrier aggregation (CA) degradation parameter (see, Fig. 7 event 719, updated UE capability information being sent as request to reduce data rate including the number of downlink carriers used in CA, par  0055, 0064-0065), 
and wherein the CA degradation parameter instructs the network-side device to perform CA degradation on the terminal by deactivating a CA component carrier (see, Fig. 4 and Fig. 7 event 719, updated UE capability information being sent as request to reduce data rate including the number of downlink carriers used in CA, node reconfigures the connection according to the updated UE capability information by reducing the number of aggregated carriers, par 0055, 0057-0058, 0064-0065); 
obtaining a target to-be-degraded resource of the terminal in the degradation request (Noted, updated UE capability information being sent as request to reduce data rate could be subset of the UE capability information for which a change is requested or indicated, par 0048, 0055); and
degrading the target to-be-degraded resource (see, Fig. 3 step 313-315, node send UE the updated configuration by reducing the number of aggregated carriers and UE operates with updated configuration, par 0056 and 0058).
Tenny’185 discloses all the claim lim1itations but fails to explicitly teach:
wherein the CA degradation parameter comprises an identifier of a CA component carrier and instructs the network-side device to perform CA degradation on the terminal by deactivating the CA component carrier; 
obtaining a target to-be-degraded resource of the terminal indicated by the identifier in the degradation request, wherein the target to-be-degraded resource comprises the CA component carrier that is to be deactivated when the network-side device performs CA component carrier degradation on the terminal.

However Mucke’077 from the same field of endeavor (see, fig. 3, wireless cellular access network including a wireless communication device 302 and a serving base station 304, par 0027) discloses: 
wherein the CA degradation parameter comprises an identifier of a CA component carrier and instructs the network-side device to perform CA degradation on the terminal by deactivating the CA component carrier (see, Fig. 5, Operation 510, wireless communication device generates a deactivation message including indication of the second component carrier to trigger deactivation of the second component carrier by serving base station, par 0050-0051); 
obtaining a target to-be-degraded resource of the terminal indicated by the identifier in the degradation request (see, Fig. 5, Operation  520, network receives deactivation message including indication of the second component carrier to trigger deactivation of the second component carrier, par 0050-0051), wherein the target to-be-degraded resource comprises the CA component carrier that is to be deactivated when the network-side device performs CA component carrier degradation on the terminal (see, triggers deactivation of the second component carrier used in carrier aggregation which supported by first component carrier and second component carrier, par 0049-0050).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mucke’077 into that of Tenny’185. The motivation would have been to support the connection to the network via the second component carrier after deactivation (par 0051).

Regarding claim 40 (Currently Amended), Tenny’185 discloses the high-speed data transmission degradation method of claim 37 (see, Fig. 1-2,  reduction in the data rate between UE and access node in wireless communications system 100, par 0040, 0044-0045), wherein the degradation request is sent when the terminal detects that temperature of the terminal is greater than or equal to a preset threshold (see, UE compares overheating threshold with the help of thermal sensors to detect overheating and triggers a transfer of updated UE capability information to reduce the data rates, par 0054-0055).

Regarding claim 43 (Currently Amended), Tenny’185 discloses a terminal (see, Fig. 1 and fig. 8, UE serviced by access node in wireless communications system 100, par 0040, 0070-0071), comprising: 
a processor (see, fig. 8, processor 804, par 0070-0071); 
a transmitter coupled to the processor (see, fig. 8,  interfaces 810-814 coupled to the processor 804, par 0070-0071); 
a receiver coupled to the processor (see, fig. 8,  interfaces 810-814 coupled to the processor 804, par 0070-0071); and 
a memory coupled to the processor and configured to store a computer-executable instruction (see, fig. 8,  memory 806 store programming and/or instructions for execution by the processor 804, par 0070-0071); wherein the processor is configured to execute the computer executable instruction to configure the terminal (see, fig. 8,  processor 804 executes programming and/or instructions stored by memory 806, par 0070-0071) to:
send a degradation request to a network-side device using the transmitter (see, Fig. 2-3, UE experiencing overheating due to high data rates transmits the updated UE capability information using interface to the access node to request for reduction of the number of carriers and the MIMO level, par 0055, 0070-0071); and 
instruct the transmitter to transmit and the receiver to receive data on a resource left after degradation of the target to-be-degraded resource (see, Fig. 3 step 313-315, node send UE the updated configuration and operates with updated configuration, par 0056).

determine a target to-be-degraded resource, wherein the target to-be-degraded resource comprises a carrier aggregation (CA) component carrier of the terminal that is to be deactivated when a network-side device performs CA degradation on the terminal; 
wherein the degradation request comprises an identifier of the CA component carrier and instructs the network-side device to degrade the target to-be-degraded resource of the terminal by deactivating the CA component carrier indicated by the identifier.

However Mucke’077 from the same field of endeavor (see, fig. 3, wireless cellular access network including a wireless communication device 302 and a serving base station 304, par 0027) discloses: 
determine a target to-be-degraded resource, wherein the target to-be-degraded resource comprises a carrier aggregation (CA) component carrier of the terminal that is to be deactivated when a network-side device performs CA degradation on the terminal (see, wireless communication device initiates to deactivate a component carrier associated with an RF chain in order to free the RF chain to be repurposed for a function other than carrier aggregation, par 0038 and 0040); 
wherein the degradation request comprises an identifier of the CA component carrier and instructs the network-side device to degrade the target to-be-degraded resource of the terminal by deactivating the CA component carrier indicated by the identifier (see, Fig. 5, Operation  510, wireless communication device generates a deactivation message including indication of the second component carrier associated with an RF chain to trigger deactivation of the second component carrier by base station and to free the RF chain to be repurposed for a function other than carrier aggregation, par 0038, 0040, 0050-0051).
par 0051).

Regarding claim 44 (Currently Amended), Tenny’185 discloses the terminal of claim 43 (see, Fig. 1 and fig. 8, UE serviced by access node in wireless communications system 100, par 0040, 0070-0071), wherein sending, by the transmitter (see, fig. 8,  interfaces 810-814 coupled to the processor 804, par 0070-0071), the degradation request to the network-side device (see, Fig. 2-3, UE experiencing overheating due to high data rates transmits the updated UE capability information using interface to the access node to request for reduction of the number of carriers and the MIMO level, par 0055, 0070-0071) comprises instructing, by the processor (see, fig. 8, processor 804, par 0070-0071), the transmitter to send the degradation request to the network-side device when detecting that a temperature of the terminal is greater than or equal to a preset threshold (see, UE compares overheating threshold with the help of thermal sensors to detect overheating and triggers a transfer of updated UE capability information to reduce the data rates, par 0054-0055).

Regarding claim 45 (Currently Amended), Tenny’185 discloses the terminal of claim 43 (see, Fig. 1 and fig. 8, UE serviced by access node in wireless communications system 100, par 0040, 0070-0071), wherein the processor (see, fig. 8, processor 804, par 0070-0071) is further configured to send to a network-side device a multiple-input multiple-output (MIMO) degradation parameter, wherein the MIMO degradation parameter instructs the network-side device to reduce a quantity of MIMO service flows of the terminal (see, Fig. 2-3, UE sends to node the updated UE capability information, subset of the UE capability information for which a change is requested for target-to-be-degraded resource such as number equal to the difference between the current and the reduced number of resource, resource including MIMO rank, par 0047-0048, 0055, 0061).


Regarding claim 48 (Currently Amended), Tenny’185 discloses a network-side device (see, Fig. 1 and fig. 8, access node servicing UEs in wireless communications system 100, par 0040, 0070-0071), comprising:
 	a processor (see, fig. 8, processor 804, par 0070-0071); and
a memory configured to store a computer-executable instruction (see, fig. 8,  memory 806 store programming and/or instructions for execution by the processor 804, par 0070-0071), where in the processor is configured to execute the computer executable instruction to configure the network-side device (see, fig. 8,  processor 804 executes programming and/or instructions stored by memory 806, par 0070-0071) to: 
receive a degradation request from a terminal (see, Fig. 2-3, node receives the updated UE capability information from UE, which experiencing overheating due to high data rates, to request for reduction of the number of carriers in receiving and the MIMO level, par 0055), wherein the degradation request comprises a carrier aggregation (CA) degradation parameter (see, Fig. 7 event 719, updated UE capability information being sent as request to reduce data rate including the number of downlink carriers used in CA, par  0055, 0064-0065), and wherein the CA degradation parameter instructs the network-side device to perform CA degradation on the terminal by deactivating a CA component carrier (see, Fig. 4 and Fig. 7 event 719, updated UE capability information being sent as request to reduce data rate including the number of downlink carriers used in CA, node reconfigures the connection according to the updated UE capability information by reducing the number of aggregated carriers, par 0055, 0057-0058, 0064-0065); 
Noted, updated UE capability information being sent as request to reduce data rate could be subset of the UE capability information for which a change is requested or indicated, par 0048, 0055); and

degrade the target to-be-degraded resource (see, Fig. 3 step 313-315, node send UE the updated configuration by reducing the number of aggregated carriers and UE operates with updated configuration, par 0056 and 0058).
Tenny’185 discloses all the claim limitations but fails to explicitly teach:
wherein the CA degradation parameter comprises an identifier of a CA component carrier and instructs the network-side device to perform CA degradation on the terminal by deactivating the CA component carrier;
obtain a target to-be-degraded resource indicated by the identifier in the degradation request, wherein the target to-be-degraded resource comprises the CA component carrier that is to be deactivated when the network-side device performs CA component carrier degradation on the terminal.
 
However Mucke’077 from the same field of endeavor (see, fig. 3, wireless cellular access network including a wireless communication device 302 and a serving base station 304, par 0027) discloses: 
wherein the CA degradation parameter comprises an identifier of a CA component carrier and instructs the network-side device to perform CA degradation on the terminal by deactivating the CA component carrier (see, Fig. 5, Operation 510, wireless communication device generates a deactivation message including indication of the second component carrier to trigger deactivation of the second component carrier by serving base station, par 0050-0051); 
indicated by the identifier in the degradation request (see, Fig. 5, Operation  520, network receives deactivation message including indication of the second component carrier to trigger deactivation of the second component carrier, par 0050-0051), wherein the target to-be-degraded resource comprises the CA component carrier that is to be deactivated when the network-side device performs CA component carrier degradation on the terminal (see, triggers deactivation of the second component carrier used in carrier aggregation which supported by first component carrier and second component carrier, par 0049-0050).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network-side device as taught by Mucke’077 into that of Tenny’185. The motivation would have been to support the connection to the network via the second component carrier after deactivation (par 0051).

Regarding claim 51 (Previously Presented), Tenny’185 discloses the network-side device of claim 48 (see, Fig. 1 and fig. 8, access node servicing UEs in wireless communications system 100, par 0040, 0070-0071), wherein the degradation request is sent when the terminal detects that temperature of the terminal is greater than or equal to a preset threshold (see, UE compares overheating threshold with the help of temperature detection circuitry to detect overheating and triggers a transfer of updated UE capability information to reduce the data rates, par 0054-0055), wherein the degradation request is sent when the terminal estimates that heat production of the terminal is greater than or equal to a heat withstanding capacity of the terminal (see, UE compares overheating threshold using one or more thermal sensors and temperature detection circuitry to detect overheating and triggers a transfer of updated UE capability information to reduce the data rates, par 0054-0055. Noted: heat withstanding capacity of the terminal could be indicated by temperature).
Tenny’18 discloses all the claim limitations but fails to explicitly teach: wherein the degradation request is from the terminal when radio channel quality of the terminal is less than or equal to a preset threshold.

However Mucke’077 from the same field of endeavor (see, fig. 3, wireless cellular access network including a wireless communication device 302 and a serving base station 304, par 0027) discloses: wherein the degradation request is from the terminal when radio channel quality of the terminal is less than or equal to a preset threshold (see, FIG. 11, wireless communication device sends a deactivation message to the network to trigger deactivation of the active secondary component carrier associated with the second RF chain when signal quality of the serving cell has fallen below the threshold quality, par 0091-0092).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by Mucke’077 into that of Tenny’185. The motivation would have been to repurpose RF chain for parallel measurements of a target cell (par 0089).

Regarding claim 54 (New), Tenny’185 discloses the high-speed data transmission degradation method of claim 37 (see, Fig. 1-2,  reduction in the data rate between UE and access node in wireless communications system 100, par 0040, 0044-0045), wherein the degradation request is sent when the terminal estimates that heat production of the terminal is greater than or equal to a heat withstanding capacity of the terminal (Note, UE compares a signal provided by the one or more thermal sensors against an overheating threshold and force a reduction in the data rate to reduce power consumption to meet the heat dissipation requirements, par 0045).  

Regarding claim 55 (New), Tenny’185 discloses the high-speed data transmission degradation method of claim 37 (see, Fig. 1-2,  reduction in the data rate between UE and access node in wireless communications system 100, par 0040, 0044-0045).
Tenny’18 discloses all the claim limitations but fails to explicitly teach: wherein the degradation request is sent when radio channel quality of the terminal is less than or equal to a preset threshold.

However Mucke’077 from the same field of endeavor (see, fig. 3, wireless cellular access network including a wireless communication device 302 and a serving base station 304, par 0027) discloses: wherein the degradation request is sent when radio channel quality of the terminal is less than or equal to a preset threshold (see, FIG. 11, wireless communication device sends a deactivation message to the network to trigger deactivation of the active secondary component carrier associated with the second RF chain when signal quality of the serving cell has fallen below the threshold quality, par 0091-0092).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Mucke’077 into that of Tenny’185. The motivation would have been to repurpose RF chain for parallel measurements of a target cell (par 0089).

Regarding claim 56 (New), Tenny’185 discloses the terminal of claim 43 (see, Fig. 1 and fig. 8, UE serviced by access node in wireless communications system 100, par 0040, 0070-0071), wherein sending, by the transmitter (see, fig. 8,  interfaces 810-814 coupled to the processor 804, par 0070-0071), the degradation request to the network-side device comprises at least one of: instructing, by the processor (see, fig. 8, processor 804, par 0070-0071), the transmitter to send the degradation request to the network- side device when determining that heat production of the terminal is greater than or equal to a heat withstanding capacity of the terminal (see, UE compares a signal provided by the one or more thermal sensors against an overheating threshold and force a reduction in the data rate to reduce power consumption to meet the heat dissipation requirements, par 0045) or instructing, by the processor, the transmitter to send the degradation request to the network- side device when determining that radio channel quality of the terminal is less than or equal to a preset threshold.

Claims 38 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny’185  in view of Mucke’077 as applied to claims 37 and 48 above, and further in view of VAN ZELST et al (US 20170019306 A1, Priority Date: Jul 12, 2016).

Regarding claim 38 (Currently Amended), Tenny’185 discloses the high-speed data transmission degradation method of claim 37 (see, Fig. 1-2,  reduction in the data rate between UE and access node in wireless communications system 100, par 0040, 0044-0045), wherein the high-speed data transmission degradation method further comprises receiving a multiple-input multiple-output (MIMO) degradation parameter (see, subset of the UE capability information for which a change is requested for target-to-be-degraded resource such as number equal to the difference between the current number of resource and the reduced number of resource, resource including MIMO rank, par 0047-0048, 0061).
wherein the MIMO degradation parameter instructs the network-side device to reduce a quantity of MIMO service flows of the terminal.

However VAN ZELST’306 from the same field of endeavor (see, fig. 1, WLAN network 100 includes an AP 105 servicing a plurality of UEs, par 0045) discloses: wherein the MIMO degradation parameter instructs the network-side device to reduce a quantity of MIMO service flows of the terminal (see, fig. 3 and 14, wireless device 110-a transmits a bandwidth support message 305 to the AP with  N.sub.SS (maximum number of spatial streams) in an Operating Mode field interpreted as a reduced value (e.g., half) to support a reduced number (e.g., half) of spatial streams (N.sub.SS), par 0039, 0059, 0164. Noted: the quantity reduced is half).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by VAN ZELST’306 into that of Tenny’185 modified by Mucke’077. The motivation would have been to provide possible changes to a format of an OMN in order to support reduced N.sub.SS definitions (par 0164).

Regarding claim 49 (Currently Amended), Tenny’185 discloses the network-side device of claim 48 (see, Fig. 1 and fig. 8, access node servicing UEs in wireless communications system 100, par 0040, 0070-0071), wherein the processor  (see, fig. 8, processor 804, par 0070-0071) is further configured to receive a multiple-input multiple-output (MIMO) degradation parameter(see, subset of the UE capability information for which a change is requested for target-to-be-degraded resource such as number equal to the difference between the current number of resource and the reduced number of resource, resource including MIMO rank, par 0047-0048, 0061).
wherein the MIMO degradation parameter instructs the network-side device to reduce a quantity of MIMO service flows of the terminal.

However VAN ZELST’306 from the same field of endeavor (see, fig. 1, WLAN network 100 includes an AP 105 servicing a plurality of UEs, par 0045) discloses: wherein the MIMO degradation parameter instructs the network-side device to reduce a quantity of MIMO service flows of the terminal (see, fig. 3 and 14, wireless device 110-a transmits a bandwidth support message 305 to the AP with  N.sub.SS (maximum number of spatial streams) in an Operating Mode field interpreted as a reduced value (e.g., half) to support a reduced number (e.g., half) of spatial streams (N.sub.SS), par 0039, 0164. Noted: the quantity reduced is half).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network-side device as taught by VAN ZELST’306 into that of Tenny’185 modified by Mucke’077. The motivation would have been to provide possible changes to a format of an OMN in order to support reduced N.sub.SS definitions (par 0164).


Claims 39, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny’185  in view of Mucke’077 as applied to claims 37, 43 and 48 above, and further in view of Applicant Admitted Prior Art (AAPA).

Regarding claim 39 (Currently Amended), Tenny’185 modified by Mucke’077 discloses the high-speed data transmission degradation method of claim 37 (see, Fig. 1-2,  reduction in the data rate between UE and access node in wireless communications system 100, par 0040, 0044-0045).
The combination of Tenny’185 and Mucke’077 discloses all the claim limitations but fails to explicitly teach: wherein the CA degradation parameter comprises a channel quality indicator (CQI) equal to negative 1.
However AAPA from the same field of endeavor (see, fig. 1, communications network architecture includes network-side device 101 and a terminal 102 in a high-speed data transmission mode, par 0051) discloses: wherein the CA degradation parameter comprises a channel quality indicator (CQI) equal to predetermined values (see, referring to a conventional parameter configuration, a parameter used for degradation usually may be configured as a negative value. For example, the CA20 degradation parameter includes a CQI=-1, and the MIMO degradation parameter includes a rank rank=-1. The CQI=-1 is used to instruct to perform CA carrier component degradation, and the rank=-l is used to instruct to reduce a quantity of MIMO service flows by half, page 22 par 0096).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by AAPA into that of Tenny’185 modified by Mucke’077. The motivation would have been to instruct the network-side device to degrade a target to-be-degraded resource of the terminal (page 16 par 0066).


Regarding claim 46 (Currently Amended), Tenny’185 discloses the terminal of claim 43 (see, Fig. 1 and fig. 8, UE serviced by access node in wireless communications system 100, par 0040, 0070-0071).
degradation request comprises a CA degradation parameter comprising a channel quality indicator (CQI) equal to negative 1.
However AAPA from the same field of endeavor (see, fig. 1, communications network architecture includes network-side device 101 and a terminal 102 in a high-speed data transmission mode, par 0051) discloses: wherein the CA degradation parameter comprises a channel quality indicator (CQI) equal to predetermined values (see, referring to a conventional parameter configuration, a parameter used for degradation usually may be configured as a negative value. For example, the CA20 degradation parameter includes a CQI=-1, and the MIMO degradation parameter includes a rank rank=-1. The CQI=-1 is used to instruct to perform CA carrier component degradation, and the rank=-l is used to instruct to reduce a quantity of MIMO service flows by half, page 22 par 0096).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by AAPA into that of Tenny’185 modified by Mucke’077. The motivation would have been to instruct the network-side device to degrade a target to-be-degraded resource of the terminal (page 16 par 0066).



Regarding claim 50 (Currently Amended), Tenny’185 modified by Mucke’077 discloses the network-side device of claim 48 (see, Fig. 1 and fig. 8, access node servicing UEs in wireless communications system 100, par 0040, 0070-0071).
The combination of Tenny’185 and Mucke’077 discloses all the claim limitations but fails to explicitly teach: wherein the CA degradation parameter comprises a channel quality indicator (CQI) equal to negative 1.
see, fig. 1, communications network architecture includes network-side device 101 and a terminal 102 in a high-speed data transmission mode, par 0051) discloses: wherein the CA degradation parameter comprises a channel quality indicator (CQI) equal to predetermined values (see, referring to a conventional parameter configuration, a parameter used for degradation usually may be configured as a negative value. For example, the CA20 degradation parameter includes a CQI=-1, and the MIMO degradation parameter includes a rank rank=-1. The CQI=-1 is used to instruct to perform CA carrier component degradation, and the rank=-l is used to instruct to reduce a quantity of MIMO service flows by half, page 22 par 0096).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network-side device as taught by AAPA into that of Tenny’185 modified by Mucke’077. The motivation would have been to instruct the network-side device to degrade a target to-be-degraded resource of the terminal (page 16 par 0066).



Claims 41 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny’185 in view of Mucke’077 as applied to claims 37 and 48 above, and further in view of Wei (US 20150245219 A1).

Regarding claim 41 (Previously Presented), Tenny’185 discloses the high-speed data transmission degradation method of claim 37 (see, Fig. 1-2,  reduction in the data rate between UE and access node in wireless communications system 100, par 0040, 0044-0045), wherein after receiving the degradation request from the terminal that is in the high-speed data transmission mode (see, Fig. 2-3, access node receives the updated UE capability information which requests for reduction of the number of carriers in receiving and the MIMO level, par 0055), the high-speed data transmission degradation method further comprises.
The combination of Tenny’185 and Mucke’077 discloses all the claim limitations but fails to explicitly teach: determining whether the terminal is capable of proactively initiating degradation, and wherein obtaining the target to-be-degraded resource of the terminal comprises obtaining the target to-be-degraded resource of the terminal when the terminal is capable of proactively initiating degradation.
However Wei’219 from the same field of endeavor (see, fig. 1a, wireless communication system including BS and UE operating with carrier aggregation in both licensed frequency band and unlicensed frequency band, par 0015) discloses: determining whether the terminal is capable of proactively initiating degradation (Note, Fig. 1D step S122, UE send indicator to BS to indicates the capability of support dynamic activation and dynamic setting dormant of a LTE component carrier according to the usage/interference conditions of current unlicensed band, par 0033, 0042. Noted: UE has the ability to proactively initiating degradation by virtue of dynamic adjustment of component carrier due to usage condition (not by BS)), and wherein obtaining the target to-be-degraded resource of the terminal comprises obtaining the target to-be-degraded resource of the terminal when the terminal is capable of proactively initiating degradation (see, Fig. 1D step S123, BS configures UE by transmitting initiation parameters including carrier aggregation initiation parameters such as subframes to remain dormant after receiving UE send indicator about capability to support dynamic adjustment of component carrier, par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wei’219 into that of Tenny’185 modified by par 0041).


Regarding claim 52 (Previously Presented), Tenny’185 discloses the network-side device of claim 48 (see, Fig. 1 and fig. 8, access node servicing UEs in wireless communications system 100, par 0040, 0070-0071), wherein after a receiver receives the degradation request from the terminal that is in high-speed data transmission (see, Fig. 2-3, access node receives the updated UE capability information from UE, which experiencing overheating due to high data rates, to request for reduction of the number of carriers in receiving and the MIMO level, par 0055), the processor (see, fig. 8, processor 804, par 0070-0071) is further configured to.
The combination of Tenny’185 and Mucke’077 discloses all the claim limitations but fails to explicitly teach: determine whether the terminal is capable of proactively initiating degradation, and wherein obtaining the target to-be-degraded resource of the terminal comprises obtaining the target to-be-degraded resource of the terminal when the terminal is capable of proactively initiating degradation.
However Wei’219 from the same field of endeavor (see, fig. 1a, wireless communication system including BS and UE operating with carrier aggregation in both licensed frequency band and unlicensed frequency band, par 0015) discloses: determine whether the terminal is capable of proactively initiating degradation (Note, Fig. 1D step S122, UE send indicator to BS to indicates the capability of support dynamic activation and dynamic setting dormant of a LTE component carrier according to the usage/interference conditions of current unlicensed band, par 0033, 0042. Noted: UE has the ability to proactively initiating degradation by virtue of dynamic adjustment of component carrier due to usage condition (not by BS)), and wherein obtaining the target to-be-degraded see, Fig. 1D step S123, BS configures UE by transmitting initiation parameters including carrier aggregation initiation parameters such as subframes to remain dormant after receiving UE send indicator about capability to support dynamic adjustment of component carrier, par 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the network-side device as taught by Wei’219 into that of Tenny’185 modified by Mucke’077. The motivation would have been to exchange signaling messages between BS and UE in order to operate within an unlicensed frequency spectrum (par 0041).
 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny’185 in view of Mucke’077 as applied to claim 43 above, and further in view of Ang et al (US 20160127997 A1) and Wei (US 20150245219 A1).

Regarding claim 47 (Previously Presented), Tenny’185 discloses the terminal of claim 43 (see, Fig. 1 and fig. 8, UE serviced by access node in wireless communications system 100, par 0040, 0070-0071), wherein the transmitter (see, fig. 8,  interfaces 810-814 coupled to the processor 804, par 0070-0071) is further configured to send a capability indication message of the terminal to the network-side device and sending the degradation request to the network-side device (see, Fig. 2-3, UE experiencing overheating due to high data rates transmits the updated UE capability information using interface to the access node to request for reduction of the number of carriers and the MIMO level, par 0055, 0070-0071). 

send a capability indication message of the terminal to the network-side device before sending the degradation request to the network-side device;
 wherein the capability indication message indicates that the terminal is capable of proactively initiating degradation.

However Ang’997 from the same field of endeavor (see, fig. 1, access network 100 includes multiple cells and each be formed by groups of antennas with each antenna responsible for communication with ATs in a portion of the cell, par 0035) discloses: send a capability indication message of the terminal to the network-side device before sending the degradation request to the network-side device (see, fig. 4, UE 402 sends a UE capability message 404 to an eNB 406 (step 404) and then send a request 408 for a power mode change to the eNB 406 (step 408), par 0057). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by Ang’997 into that of Tenny’185 modified by Mucke’077. The motivation would have been to support low power scheduling and switch from one power mode to another (par 0055-0056).

The combination of Tenny’185, Mucke’077 and Ang’997 discloses all the claim limitations but fails to explicitly teach: wherein the capability indication message indicates that the terminal is capable of proactively initiating degradation.
However Wei’219 from the same field of endeavor (see, fig. 1a, wireless communication system including BS and UE operating with carrier aggregation in both licensed frequency band and unlicensed frequency band, par 0015) discloses: wherein the indicates that the terminal is capable of proactively initiating degradation (Note, Fig. 1D step S122, UE send indicator to BS to indicates the capability of support dynamic activation and dynamic setting dormant of a LTE component carrier according to the usage/interference conditions of current unlicensed band, par 0033, 0042. Noted: UE has the ability to proactively initiating degradation by virtue of dynamic adjustment of component carrier due to usage condition (not by BS)).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal as taught by Wei’219 into that of Tenny’185 modified by Mucke’077 and Ang’997. The motivation would have been to exchange signaling messages between BS and UE in order to operate within an unlicensed frequency spectrum (par 0041).


Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim 41, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of claim 42 as claimed in independent claim 37.  The closest prior art, WU (US 20100267394 A1, Priority Date: April 15, 2010), discloses UE indicates to the network that the component carrier capability is changed (par 0050). However, it fails to disclose determining whether the terminal is capable of proactively initiating degradation according to 117th bit of a feature group indicator (FGI) information element. 

Claim 53 is objected to as being dependent upon a rejected base claim 48, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of claim 53 as claimed in independent claim 48.  The closest prior art, WU (US 20100267394 A1, Priority Date: April 15, 2010), discloses UE indicates to the network that the component carrier capability is changed (par 0050). However, it fails to disclose determining whether the terminal is capable of proactively initiating degradation according to 117th bit of a feature group indicator (FGI) information element. 


Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pani et al (US20090270103A1) discloses: The UTRAN may be configured determine whether to release or temporarily disable a supplementary carrier based on received CQI report about the supplementary carrier if received CQI reports are below a predetermined value (par 0041), reports used by the UTRAN to disable the reported supplementary carrier if the quality of the supplementary cell fell below a threshold (par 0062). 
Khay-Ibbat et al (US 20150172032 A1) UE transmit artificial CQI value to remove the secondary component carrier (par 0030).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473